        Case 1:19-cv-08085-PAE-OTW Document 57 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
BERNARD LEWIS,                                                 :
                                                               :
                         Plaintiff,                            :      19-CV-8085 (PAE) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
LEGAL SERVICING, LLC, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The court has reviewed the request for an adjournment of the initial conference

scheduled for July 7, 2020 filed by Annemarie Steward, Rodney Giove, Robert Van De Mark, and

Legal Servicing LLC. The request is DENIED without prejudice. Defendants may renew their

request, by June 30, 2020, after meeting and conferring with Plaintiff. A renewed request must

detail the outcome of the meet and confer and describe the significance and nature of the

proceeding in the Supreme Court, Bronx County. If Defendants are unable to contact Plaintiff,

their letter must detail their efforts, with dates, to contact him. They are further directed to

serve a copy of this order on Plaintiff and file proof of service on the CM/ECF docket.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: June 26, 2020                                               Ona T. Wang
       New York, New York                                          United States Magistrate Judge
